DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending in U.S. Patent Application No. 17/231,905 and an Office action on the merits follows.


Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


	Examiner Note	
	Many of the claims as currently written depend on either “the apparatus of claim 15” or “the method of claim 15”, however claim 15 is directed to a non-transitory computer-readable medium.  As claims 1, 8 and 15 correspond to method, apparatus, and non-transitory CRM claims respectively, of congruent scopes, Examiner is interpreting dependent claims 2-7, 9-14 and 16-20 as further limiting claim(s) 1, 8 and 15 respectively, despite preambles of the claims reading otherwise (claims 16-20 do not appear to require correction to preambles/dependency whereas 2-7 and 9-14 do).  Reference may be made to the dependency as identified in the rejections that follow.


	Claim Objections	
	Claims 2, 7, 9, 14 and 16 are objected to because of the following informalities:  
Claim 2 line 5, recites the language ‘keypoints obtain’ that may be intended to read ‘keypoints obtained’.  Corresponding claims 9/16 read similarly.
Claim(s) 7/14 are not properly terminated by required punctuation (missing period).
Appropriate correction is required.


Drawings
	Figure 5 is objected to because of the following informalities:
Figure 5 is objected to, as depicting block diagrams 502 and 504 without “readily identifiable” descriptors of each block, as required by 37 CFR 1.84(n).  Rule 84(n) requires “labeled representations” of graphical symbols, such as blocks; and any that are “not universally recognized may be used, subject to approval by the Office, if they are not likely to be confused with existing conventional symbols, and if they are readily identifiable”.  In the case of claim 5, the blocks are not readily identifiable per se, as language therein reads ‘to be updated upon claim approval’ and therefore 502 and 504 require at the minimum the insertion of text that more specifically and distinctly identifies the function of each corresponding block.  


Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 5, 12 and 19 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 5/12/19 recite(s) the limitation in part, “wherein the sensor is a”.  There is insufficient antecedent basis for this limitation, ‘the sensor’, in the claim(s).  Taking into consideration that Examiner Note above regarding claim dependency, claim(s) 5, 12 and 19 are understood to depend on/further limit independent claims 1, 8 and 15 respectively.  For the case of the claims in question and corresponding independent claims however, no basis is established for a sensor that may be specifically referenced.  Basis for such a sensor is established instead in claim(s) 2/9/16.


35 USC § 101 – Positive Note
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 do not warrant rejection under 35 USC 101, as analysis of the claims in question according to the subject matter eligibility test as illustrated in MPEP 2106 proceeds along the ‘NO’ path (Pathway B, The claim is not directed to judicial exception) from Revised Step 2A, and results in a final determination that the claims in question are directed to eligible subject matter under 35 USC § 101.   
The 2019 Revised Patent Subject Matter Eligibility Guidance, effective January 7, 2019, identifies a revised 2-prong Step 2A, and groups of Abstract ideas to include (a) mathematical concepts, (b) certain methods of organizing human activity, and (c) mental processes, eliminating potential characterizations under the category/group previously identified as an ‘Abstract Idea ‘Of Itself’’ if they fall outside of groups (a)-(c).  Examiner notes limitations potentially drawn to group (c) mental processes, must also be ‘practically performed in the mind’.  Claims as a whole arguably warrant streamlined analysis following Pathway A, wherein when viewed as a whole, the eligibility of the claims is self-evident.  Under an assertion however that those first two ‘determining’ limitations (determining a set of keypoints) fall under grouping (c) and are capable of being practically performed in the mind, Examiner understands at least those following ‘identifying’ and subsequent ‘determining’ limitation(s) to fall outside of those groups of Abstract ideas (a)-(c).  Accordingly, the claim(s) as a whole recite Additional Elements that serve to integrate potential exceptions into a practical application.  More specifically, that ‘identifying’ limitation is understood to fall outside of grouping (c), in view of the claim language “based on geometrical similarities between respective keypoints” and appropriate interpretation as shaped by e.g. [0049] of Applicant’s Specification, requiring e.g. a consideration of a spatial layout of features as distinguished from an emphasis on a more generic appearance of features/keypoints alone (the latter potentially capable of being performed mentally whereas the former is less so).  These additional elements/limitations thus serve to apply the exception that is a mentally performed keypoint determination corresponding to claimed limitations as broadly interpreted, in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment/field of use.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1-3, 5-10, 12-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sarlin et al. “From Coarse to Fine: Robust Hierarchical Localization at Large Scale”, cited by Applicant (NPL citation No. 4 in 6/11/2021 IDS), as modified by Choi et al. (US 2019/0332120).

As to claim 1, Sarlin discloses a method for keypoint matching (Fig. 2, page 1 Section 1 “estimating the 6-DoF pose of a query image w.r.t. a given 3D model”) performed by an agent (Page 10 C.2 Implementation Details Robotcar), comprising:
determining a first set of keypoints corresponding to a current environment of the agent (Fig. 2 keypoints from query image, page 3 Section 3 “2D keypoints”);
determining a second set of keypoints from a pre-built map (page 1 section 1 Introduction “within an existing 3D model”) of the current environment (Fig. 1, Global matching and keypoints determined from db images, page 3 Section 3 “3D points in the model”);
identifying matching pairs of keypoints from the first set of keypoints and the second set of keypoints (page 3 Section 3. Hierarchical Localization, local feature matching “we successively match the 2D keypoints detected in the query image to the 3D points contained in the place”) based on geometrical similarities between respective keypoints of the first set of keypoints and the second set of keypoints (features/keypoints that are ‘spatially discriminative’, page 3 section 3 Hierarchical Localization local feature matching with a PnP geometric consistency check, page 4 section 4.1 “For its efficiency and flexibility, we thus adopt the Super-Point decoding scheme for keypoints and local descriptors ... as a higher spatial resolution is required to retain spatially discriminative features”, page 9 section B.1. Setup);
determining a current location of the agent based on the identified matching pairs of keypoints (finally determined 6-DoF pose, page 3 section 3 “the algorithm stops as soon as a valid pose is estimated”); and
Sarlin fails to explicitly disclose controlling an action of the agent based on the current location.  Sarlin does however disclose runtime/computational savings enabling the execution of the disclosed method/system in real-time applications/operations not so limited as to exclude those related to an autonomous or semi-autonomous control of an agent relying on fast, yet robust and accurate localization.
	Choi evidences the obvious nature of controlling an action of an agent based on a current/determined location (Fig. 2 S240 Perform autonomous driving based on identified position on map, in view of S230, Fig 4A/5A/6A/7A S440/S540/S640/S750, [0018], [0072] “information regarding both road surfaces and structures around the vehicle 100 may be obtained and a driving situation of the vehicle 100 is a predetermined driving situation that needs an accurate pose or position of the vehicle 100 to be identified, the vehicle 100 may more quickly and accurately identify the position thereof on the map by determining both the camera and the LiDAR unit as position sensors, mapping a 2D image of road surfaces obtained from the camera to the 2D road surface information in the map, and mapping 3D information obtained by the LiDAR unit to the 3D structure information in the map. The predetermined driving situation may include, for example, changing lanes, making a left turn, making a right turn, making a U-turn, or the like, but is not limited thereto”, [0124-0125], [0127], [0167] “and information regarding the structures around the vehicle 100 and when a driving situation of the vehicle 100 includes at least one of changing lanes, turning, or making a U-tum”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Sarlin to further comprise controlling an action of the agent based on the determined/current location as taught/suggested by Choi, the motivation as similarly taught/suggested therein that such a controlling would serve as one of a plurality of known/recognized/’obvious to try’ localization based applications in which the localization method of Sarlin may be readily implemented with a reasonable expectation of success, and thereby further expanding the marketability and cost saving impact of such a localization approach.  

As to claim 2, Sarlin in view of Choi teaches/suggests the method of claim 1.
Sarlin in view of Choi further teaches/suggests the method wherein the first set of keypoints comprise keypoints generated from a two-dimensional (2D) image of the current environment captured by a sensor integrated with the agent (Sarlin 2D keypoints for query image, page 1 Section 1 Introduction, “estimating correspondences between 2D keypoints in the query”, page 3 Local feature matching, page 6, Section 5.3, Datasets, Large scale model construction and Comparison of model quality sub-sections, in view of RobotCar dataset in particular); and
the second set of keypoints comprises keypoints obtain from a three-dimensional (3D) map of the current environment (Sarin Figures 1 and 2, page 3 Section 3 Covisibility clustering and Local feature matching sub-sections “3D points in the model”, page 5 Section 5.1, Section 5.3, Large scale model construction and Comparison of model quality sub-sections).

As to claim 3, Sarlin in view of Choi teaches/suggests the method of claim 2.
Sarlin in view of Choi further teaches/suggests the method further comprising identifying a target image corresponding to the 2D image (Sarin page 3 Section 3 Prior retrieval and covisiblity clustering sub-sections wherein matching database images are determined for a query image “A coarse search at the map level is performed by matching the query with the database images using global descriptors. The k-nearest neighbors (NN), called prior frames, represent candidate locations in the map. This search is efficient given that there are far fewer database images than points in the SfM model”);
identifying a location of the target image in the 3D map (Sarlin page 3 Section 3, “The k-nearest neighbors (NN), called prior frames, represent candidate locations in the map”); and 
obtaining the keypoints from the 3D map based on the identified location of the target image (Sarin Figures 1 and 2, page 3 Section 3 Covisibility clustering and Local feature matching sub-sections “3D points in the model”, page 5 Section 5.1, Section 5.3, Large scale model construction and Comparison of model quality sub-sections).

As to claim 5, Sarlin in view of Choi teaches/suggests the method of claim 1.
Sarlin fails to explicitly disclose the method wherein the sensor is a red-green-blue (RGB) camera.
Choi however evidences the obvious nature of an RGB sensor (Fig. 11 RGB sensor 237, [0181]) implemented as one or known/obvious to try sensor alternatives in an autonomously driving agent/vehicle (vehicle 100, [0181] “The sensing device 230 may include various sensing circuitry including a plurality of sensors configured to sense information regarding an environment in which the vehicle 100 is located ... The sensing device 230 may further include ... an RGB sensor (illuminance sensor) 237”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to further modify the system and method of Sarlin in view of Choi such that one or more query images are obtained by means of a RGB sensor/camera as taught/suggested by Choi, the motivation as similarly taught/suggested therein that such a sensor may serve as a low cost means for acquiring query images/data concerning road surfaces and structures within that environment of Sarlin as modified by Choi for the case of claim 1, and readily implemented with a reasonable expectation of success.

As to claim 6, Sarlin in view of Choi teaches/suggests the method of claim 1.
Sarlin in view of Choi further teaches/suggests the method wherein determining the current location of the agent comprises determining a position of the agent within the 3D map (Sarlin finally determined 6-DoF pose, page 3 section 3 “the algorithm stops as soon as a valid pose is estimated”, page 6 Section 5.3 Results, also Methods sub-section “approximate the pose of the query by the pose of the top retrieved database image” in view of candidate 3D model location(s) of Section 3).

As to claim 7, Sarlin in view of Choi teaches/suggests the method of claim 1.
Sarlin fails to explicitly disclose the method further comprising estimating a motion of the agent based on the identified matching pairs of keypoints.  Sarlin in view of Choi does however teach/suggest a localization that occurs in a re-iterated manner, wherein a series of location/pose estimates may cumulatively serve as an estimation of a motion of the agent through an environment over the course of operation.
Choi further evidences the obvious nature of such a motion estimation in view of those map/path nodes stored for each pose calculation ([0092], [0126]) and identifies the manner in which re-iterated pose determinations serving as a motion estimation may aid an agent/vehicle in automatically determining planned path departure, thereby serving to avoid collisions with surrounding objects, structures, lane departure, etc. ([0126]).    
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to further modify the system and method of Sarlin in view of Choi to further comprise estimating a motion of the agent based on historically determined poses/locations as taught/suggested by Sarlin and Choi, the motivation as similarly taught/suggested therein that such a motion estimation may aid in promptly detecting planned path departures prone to e.g. collisions and/or harm to the agent/occupants.

As to claims 8-10, 12-14, 15-17 and 19-20, these claims are the apparatus/system and non-transitory CRM claims corresponding to method claims 1-3 and 5-7 respectively, and are rejected accordingly.


Additional References
Prior art made of record and not relied upon that is considered pertinent to applicant's disclosure:
Additionally cited references (see attached PTO-892) otherwise not relied upon above have been made of record in view of the manner in which they evidence the general state of the art.


Allowable Subject Matter
	Claims 4, 11 and 18 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.  See the Examiner’s Note above regarding preambles and dependencies for the case of claims 4 and 11.  References of record fail to serve in any obvious combination teaching each and every limitation as required therein.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796. The examiner can normally be reached Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IAN L LEMIEUX/Primary Examiner, Art Unit 2669